357 U.S. 576 (1958)
GIORDENELLO
v.
UNITED STATES.
No. 515, Misc.
Supreme Court of United States.
Decided June 30, 1958.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.
William F. Walsh for petitioner.
Solicitor General Rankin for the United States.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment of the United States Court of Appeals for the Fifth Circuit is reversed. No. 549, Giordenello v. United States, ante, p. 480, decided this day.
MR. JUSTICE BURTON, MR. JUSTICE CLARK, and MR. JUSTICE WHITTAKER dissent for the reasons set forth in the dissenting opinion in No. 549, decided this day.